Citation Nr: 0007662	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  95-41 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to accrued benefits prior to January 19, 1955.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

[redacted],[redacted],[redacted],[redacted]



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1943.  He died in February 1955.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that the veteran was 
totally disabled from January 19, 1955 to the date of his 
death on February [redacted] 1955, and thus granted the appellant's 
claim for accrued benefits for that period.  The appellant 
filed a timely appeal to this determination, claiming that 
the veteran was totally disabled prior to January 19, 1955, 
and, therefore, she was entitled to accrued benefits prior to 
that date.


REMAND

The Board notes that, following extensive search efforts by 
the Board, an inactive claims file for the veteran was 
recently located at the Federal Records Center in Chicago, 
Illinois, and has been associated with the appellant's active 
claims file.  Furthermore, the Board observes that this file 
contains extensive evidence from the time period in question, 
and may affect the appellant's claim for accrued benefits.  
However, as the RO has, of course, not had the opportunity to 
review this newly-acquired evidence, the Board determines 
that a REMAND to the RO for their review and preparation of a 
Supplemental Statement of the Case (SSOC) is required.  38 
C.F.R. § 20.1304 (1999).
Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to accord the 
appellant due process of law, the Board finds that further 
development with respect to the issue on appeal in this case 
is warranted.  Accordingly, this case is REMANDED to the RO 
for the following action:

The RO should review the additional 
evidence submitted since the time of 
issuance of the latest SSOC in May 1997, 
including the recently-discovered 
inactive claims file for the veteran, and 
then readjudicate the appellant's claim 
for accrued benefits prior to January 19, 
1955.  If any benefit sought on appeal is 
denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded the applicable time to respond 
thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to afford the appellant due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until she is 
notified.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




